In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 12‐3722 
BITLER INVESTMENT VENTURE II, LLC, et al., 
                                         Plaintiffs‐Appellants, 

                                  v. 

MARATHON PETROLEUM COMPANY LP, et al., 
                                  Defendants‐Appellees. 
                      ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Fort Wayne Division. 
        No. 1:04‐cv‐00477‐TLS — Theresa L. Springmann, Judge. 
                      ____________________ 

   ARGUED OCTOBER 28, 2013 — DECIDED JANUARY 27, 2014 
                ____________________ 

   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  appeal  in  this  diversity  suit 
governed  by  Indiana  and  Michigan  law  presents  issues  of 
contract and property law (the venerable doctrine of waste). 
The  plaintiffs,  affiliated  real  estate  firms  that  we’ll  pretend 
are  one  and  call  Bitler,  sued  affiliated  oil  companies  that 
we’ll  also  pretend  are  one  and  call  Marathon.  Bitler  seeks 
damages  for  harm  caused  by  Marathon  in  attempting  to 
clean up pollution at gas stations that Bitler had leased to it. 
2                                                       No. 12‐3722 


According to Bitler’s law firm, the suit sought more than $9 
million  in  damages.  “Beckman  Lawson,  LLP  Announces 
Complaint  Filed  Against  Marathon  Ashland  Petroleum, 
LLC,”  Business  Wire  (2004),  www.businesswire.com/news/
home/20041217005529/en/Beckman‐Lawson‐LLP‐
Announces‐Complaint‐Filed‐Marathon#.UuarIbTna70  (vis‐
ited Jan. 27, 2014). Later its expert witness estimated Bitler’s 
damages  at  $17.4  million.  But  the  final  judgment  was  for 
only $269,000, and Bitler appeals. 
    The leases, all signed in 1983, were for eleven years, but 
Marathon  had  an  option  to  renew  for  another  ten.  Eight  of 
the  leased  properties  (all  in  either  Indiana  or  Michigan)  are 
at issue in this appeal. 
     In  the  late  1980s  the  Environmental  Protection  Agency 
adopted  new  regulations  concerning  pollution  from  under‐
ground  storage  tanks  for  gasoline  and  other  petroleum 
products;  the  storage  tanks  that  Bitler  had  leased  to  Mara‐
thon  were  underground.  The  regulations  required  that  the 
tanks and their pipes be removed, upgraded, or replaced by 
December  1998.  40  C.F.R.  § 280.21(a).  Bitler  and  Marathon 
agreed to remove the tanks, and so the gas stations had to be 
closed, as they couldn’t sell gasoline without a place to store 
it,  and  no  arrangements  had  been  made  to  replace  the  un‐
derground  tanks  with  above‐ground  ones.  All  the  gas  sta‐
tions were closed in the 1990s. 
   The leases had had to be adjusted in light of the unfore‐
seen  adverse  development  (the  new  regulations),  and  in 
1992  the  parties  agreed  to  what  they  called  a  “Master 
Amendment to Leases.” The amendment transferred owner‐
ship  of  the  underground  tanks  to  Marathon  and  made  it 
“fully responsible for removing” the tanks and pipes, filling 
No. 12‐3722                                                          3 


the  holes  created  by  the  removal,  complying  fully  with  all 
environmental  laws,  “leav[ing]  the  Premises  in  a  condition 
reasonably useful for future commercial use,” and thus “re‐
plac[ing]  any  asphalt,  concrete,  or  other  surface,  including 
landscaping, which is damaged or destroyed during the tank 
and  pipe  removal  operation.”  Marathon  also  agreed  to  “re‐
turn the Premises to [Bitler] as nearly as possible in the same 
condition as it was in prior to such remediation work,” and 
to  be responsible “for any and all liability,  losses, damages, 
costs  and  expenses  resulting  from  [Marathon’s]  use  of  the 
Premises and the removal of the underground storage tanks 
and piping,” and, with an immaterial exception, to continue 
paying rent at the rates specified in the leases. 
    Although stripped of their underground tanks, the prop‐
erties  can  be  restored  as  gas  stations  with  above‐ground 
storage tanks, and may well be suitable sites for other com‐
mercial outlets as well, such as fast‐food outlets, because gas 
stations  tend  to  be  strategically  located  in  relation  to  auto‐
mobile traffic. For a time Marathon used one of the proper‐
ties as a tobacco shop. 
    Bitler  advances  both  a  breach  of  contract  claim  and  a 
waste  claim  with  regard  to  each  of  the  eight  properties  in 
contention. The district judge rejected all the contract claims 
on summary judgment, along with the waste claims relating 
to  two  of  the  Michigan  properties,  located  in  Adrian  and 
Michigan  Center  respectively.  The  other  six  waste  claims 
went to trial before a jury, and Bitler prevailed. But the judge 
refused to award double damages for waste, sought by Bitler 
pursuant  to  a  Michigan  statute,  with  regard  to  the  four 
properties  (of  the  six)  that  were  in  Michigan.  See  Mich. 
4                                                          No. 12‐3722 


Comp.  Laws  § 600.2919(2)(a).  We  begin  with  the  contract 
claims. 
    Bitler  leads  with  its  weakest  argument—that  the  indem‐
nity clause that we quoted from the Master Amendment re‐
quired  Marathon  to  pay  for  any  damage  to  the  properties 
during  the  cleaning  up  of  the  pollution.  That’s  not  correct. 
The Master Amendment requires Marathon to indemnify Bit‐
ler  for  liability  that  Bitler  might  have  to  third  parties  as  a 
consequence  of  Marathon’s  remediation  activities.  The  next 
paragraph  of  the  Master  Amendment  describes  the  amend‐
ment  as  “this  Agreement  to  indemnify,  defend,  and  hold 
[Bitler]  harmless.”  And  the  paragraph  after  that  requires, 
just  as  in  an  insurance  contract—of  which  an  indemnity 
agreement is a form—that Bitler notify Marathon “of any act 
or  occurrence  involving  a  liability,  claim,  demand,  or  costs 
indemnified  against  herein,”  within  a  specified  time  “after 
the occurrence of such act or occurrence shall have come to 
[Bitler’s] knowledge.” 
    Bitler’s  stronger  claim  of  breach  of  contract  is  based  on 
the  requirements  in  the  Master  Amendment  that  Marathon 
“leave the Premises in a condition reasonably useful for fu‐
ture  commercial  use,”  including  repairing  surface  damage 
from  the  removal  of  the  tanks  and  piping,  and  “return  the 
Premises  to  [Bitler]  as nearly as possible in  the same condi‐
tion as it was in prior to such remediation work.” These pro‐
visions  might  seem  to  require  Marathon  to  rebuild  the  gas 
stations, complete with the installation of new underground 
storage tanks. Obviously this was not contemplated.  Other‐
wise  the  Master  Amendment  would  not  have  required 
Marathon  to  fill  the  holes  created  by  removing  the  under‐
ground storage tanks; for to restore the property to its origi‐
No. 12‐3722                                                           5 


nal condition Marathon would have had to redig the holes in 
order  to  install  new  underground  tanks,  which  was  never 
contemplated. Presumably therefore “premises” refers to the 
surface of the properties, not the underground. 
    But  if  as  Bitler  alleges  Marathon  made  an  inexcusable 
mess  in  “remediating”  the  properties,  so  that  without  great 
expense  they  could  not  be  restored  to  any  commercial  use, 
then  it  violated  the  provisions  of  the  Master  Amendment 
that  we  quoted.  Bitler  argues  that  through  failure  to  make 
simple repairs Marathon allowed the buildings on two of the 
Michigan properties—the ones in Adrian and Michigan Cen‐
ter—to  collapse,  and  left  them  to  rot  where  they  fell,  to  be 
condemned (and they were) by local government as unsafe, 
abandoned  eyesores.  The  judge,  rejecting  both  the  contract 
claims and the waste claims relating to these properties, said 
that Bitler had “consented” to the removal of the buildings. 
But  it  had  had  no  choice;  as  we  said,  they  had  been  con‐
demned. Bitler’s contract and waste claims concerning these 
buildings should not have been dismissed. 
     Bitler’s  further  claim,  for  what  it  calls  “delay  damages” 
resulting  from  alleged  breaches,  fails.  It  argues  that  Mara‐
thon took  an  unconscionable time  to complete the remedia‐
tion  that  it  was  required  to  do,  thus  improperly  depriving 
Bitler of timely opportunities to put the remediated proper‐
ties  to  new  commercial  uses.  Yet  pursuant  to  the  Master 
Amendment  Marathon  continued  paying  the  rent  specified 
in  the  original  leases.  Since  it  was  earning  no  money  from 
the properties during the remediation period, the obligation 
to  pay  rent  was  a  spur  to  its  completing  the  remediation. 
More important, had the parties meant to fix a deadline for 
remediation they would have said so in the Master Amend‐
6                                                        No. 12‐3722 


ment,  rather  than  leaving  it  to  a  court  to  determine  what  is 
undue  delay  in  completing  an  environmental  clean‐up.  The 
fact  that  no  deadline  is  specified  in  that  otherwise  very  de‐
tailed agreement indicates that the continued rental was in‐
tended  as  a  substitute  for  a  deadline,  much  as  when  liqui‐
dated  damages  in  the  form  of  so  much  per  day,  week,  or 
month for missing a contractual deadline are specified as the 
remedy for delay. See Note, “No (Easy) Way Out: ‘Liquidat‐
ing’ Stipulated Damages for Contractor Delay in Public Con‐
struction  Contracts,”  44  Duke  L.J.  357,  357–58  (1994).  Bitler 
offered  nothing  in  the  summary  judgment  proceeding  to 
counter this interpretation. 
     The judge was also right to reject Bitler’s claim that Mara‐
thon  was  required  to  replace  the  canopies  over  the  gas 
pumps  on  three  of  the  properties,  including  the  two  on 
which Marathon let the buildings go to seed. In all three in‐
stances  Marathon  had  obtained  Bitler’s  consent  to  remove 
the  canopies  after  the  gas  pumps  beneath  them  were  re‐
moved, and there is no evidence that the grant of permission 
was conditioned on Marathon’s replacing the canopies. Con‐
ceivably such canopies might have value as part of the struc‐
ture of a fast‐food outlet or a bank branch, not to mention a 
resurrected gas station with above‐ground storage tanks. But 
the  Master  Amendment  does  not  require  Marathon  to  con‐
vert the gas stations that it was busy dismantling to any spe‐
cific commercial use, such as one for which canopies would 
be suitable. 
    So  much  for  contract.  On  to  waste,  a  common  law  doc‐
trine  of  great  antiquity  traditionally  used  to  mediate  the 
competing interests of life tenants and remaindermen. Finlay 
v. United States, 752 F.2d 246, 248–49 (6th Cir. 1985); Heliker v. 
No. 12‐3722                                                           7 


Heliker,  151  N.W.  757,  758  (Mich.  1915);  Jedediah  Purdy, 
“The American Transformation of Waste Doctrine: A Plural‐
ist  Interpretation,”  91  Cornell  L.  Rev.  653,  662–65  (2006).  To 
illustrate, in the absence of such a doctrine the life tenant of a 
timberland  property  would  have  an  incentive  to  maximize 
not  the  value  of  the  property—that  is,  the  present  value  of 
the entire stream of future earnings obtainable from it—but 
only the present value of the earnings stream obtainable dur‐
ing  his  expected  lifetime.  That  might  lead  him  to  cut  down 
trees before they’d attained their mature growth even if the 
present  value  of  the  timber  would  be  greater  if  those  trees 
were  spared  till  then.  The  doctrine  of  waste  forbids  the  life 
tenant  to  alter  the  property  in  a  way  that  reduces  its value. 
He  can’t,  in  other  words,  be  allowed  to  steal  from  the  re‐
maindermen,  who  are  the  owners  of  the  property  that  the 
life tenant is entitled merely to the use of during his lifetime. 
    There  might  seem  no  need  for  a  separate  doctrine  of 
waste,  because  the  life  tenant  and  the  remaindermen  could 
negotiate  an  optimal  plan  for  exploiting  the  property.  And 
indeed negotiated solutions to potential disputes, where fea‐
sible, normally are preferable to solutions imposed by judges 
or  other  government  officials.  But  since  tenant  and  remain‐
dermen have only each other to contract  with, the  situation 
is what economists call “bilateral monopoly,” so transaction 
costs  may  be  high—if  A  can  negotiate  only  with  B,  and  B 
only  with  A,  each  has  an  incentive  to  be  stubborn,  in  the 
hope of thereby obtaining as much as possible of the surplus 
that  transaction  will  create.  Moreover,  remaindermen  may 
be  children,  who  do  not  have  the  legal  capacity  to  make 
binding contracts—they may even be unborn children. 
8                                                         No. 12‐3722 


    But when as in this case parties both of whom have an in‐
terest in the same property already have a contract defining 
their  respective  rights,  we  have  to  probe  a  bit  to  discover 
what  work  the  doctrine  of  waste  might  do.  Between  the 
original lease and the Master Amendment, Bitler and Mara‐
thon seem to have covered all the bases. And parties compe‐
tent to contract (such as adults who are compos mentis) can, if 
they want, contract around the law of waste—in effect nego‐
tiate  their  own  private  law  of  waste  and  enforce  it  under 
contract  law  rather  than  property  law.  Stevens  v.  Mobil  Oil 
Corp., 412 F. Supp.  809, 812  (E.D.  Mich. 1976), affirmed, 577 
F.2d 743 (6th Cir. 1978); Lincoln Square Corp. v. Motor City Pa‐
per  Tube  Co.,  64  N.W.2d  577,  580  (Mich.  1954);  Restatement 
(Third) of Property (Mortgages) § 4.6 and comment c, pp. 262–
67 (1997). 
    But the parties didn’t do that—didn’t by contract exclude 
waste remedies—perhaps realizing that the law of waste can 
continue to play a useful role even when the parties have a 
detailed contract. For example, a lease may not indicate, di‐
rectly or by implication, every act by which a lessee can im‐
pair  the  value  of  the  property,  and  so  the  landlord  can  still 
have an action for waste unless the parties are found to have 
intended the lease to be the exclusive source of their rights. 
    Also, waste can provide a remedy supplementary to the 
remedy  for  breach  of  contract.  True,  as  in  any  situation  of 
“election  of  remedies”  (see,  e.g.,  EEOC  v.  Waffle  House,  Inc., 
534  U.S.  279,  296–97  (2002);  Illinois  School  District  Agency  v. 
Pacific Insurance Co., 571 F.3d 611, 615–16 (7th Cir. 2009)), the 
total compensatory damages awarded in a suit for breach of 
contract  and  for  waste  can’t  exceed  the  plaintiff’s  total  loss. 
But  because  committing  waste  is  tortious,  the  plaintiff  may 
No. 12‐3722                                                           9 


be entitled to punitive damages, see, e.g., Hausmann v. Haus‐
mann,  596  N.E.2d  216,  220  (Ill.  App.  1992);  Ky.  Rev.  Stat. 
§ 381.350;  cf.  Snowden  v.  D.C.  Transit  System,  Inc.,  454  F.2d 
1047, 1048 (D.C. Cir. 1971), which he couldn’t obtain in a suit 
for  just  breach  of  contract.  The  judge  was  therefore  right  to 
allow waste claims on six of Bitler’s properties to go to trial, 
and wrong to reject the waste claims on Bitler’s properties in 
Adrian  and  Michigan  Center,  where  its  failure  as  tenant  to 
maintain the buildings impaired the properties’ value.  
    Bitler’s  contract  and  waste  claims  overlap  almost  com‐
pletely.  The  only  harm  Bitler  could  not  have  charged  as 
waste was delay in regaining possession of its properties in a 
usable condition. But no reason is given to believe the delay 
has  reduced  the  value  of  the  property  (as  distinct  from  in‐
come  generated  by  its  use);  and  it  is  the  value  of  the  prop‐
erty, which is the value to which the owner is entitled, that 
the law of waste protects. Shiver v. United States, 159 U.S. 491, 
497–98  (1895);  Restatement  (First)  of  Property  § 139  and  com‐
ment a, pp. 457–58 (1936).  
    Bitler complains finally, with regard to the four Michigan 
properties  for  which  the  jury  awarded  waste  damages,  that 
Michigan  law  entitles  the  victim  of  waste  to  double  dam‐
ages,  which  the  judge  refused  to  award.  The  rule  in  Michi‐
gan  is  that  a  “tenant  for  years  who  commits  or  suffers  any 
waste  …  without  having  a  lawful  license  to  do  so,  is  liable 
for  double  the  amount  of  actual  damages.”  Mich.  Comp. 
Laws § 600.2919(2)(a). So only if Marathon was a “tenant for 
years”  is  it  liable  to  Bitler  for  double  the  actual  damages 
caused  by  its  waste.  Originally  of  course  it  was  a  tenant  for 
years,  but  the  Master  Amendment  in  1992  converted  the 
leases  from  fixed‐term  leases  that  would  continue  on  a 
10                                                      No. 12‐3722 


month‐to‐month  basis  until  the  remediation  was  completed 
and  the  properties  handed  back  to  Bitler.  But  although  in  a 
literal sense Marathon was not a tenant for years during the 
period of remediation, which is when it committed the waste 
for which the jury found it liable, the literal sense is not the 
correct  one.  The  terms  “tenant  for  years”  and  “estate  for 
years”  are  inexact  references  to  a  commercial  or  residential 
lease for a determinable period of time, which “need not be 
measured in specific numbers of years and may be for more 
or  less  than  a  year.”  2  John  G.  Cameron,  Jr.,  Michigan  Real 
Property  Law  § 20.7,  p. 1098  (3d  ed.  2005);  see  also  In  re 
Macomb  Occupational  Health  Care,  LLC,  300  B.R.  270,  285 
(Bankr. E.D.  Mich. 2003). In  other words, all  that’s required 
is some formula for determining when a lease for a specified 
period of time can be terminated outside that period. 
    And  we  have  that.  The  Master  Amendment  eliminated 
the  determinable  time  periods  of  11  and  10  years  in  the 
original lease, substituting the indeterminate date of comple‐
tion of the remediation. There’s nothing unusual about such 
a  substitution.  Residential  and  commercial  leases  normally 
specify  contingencies  that  will  make  the  term  longer  or 
shorter. An example is a “permit contingency”  in a lease of 
premises  for  a  restaurant,  which  allows  termination  in  the 
event the tenant is unable to obtain necessary permits. And 
even  the  terms  in  the  original  leases  to  Marathon  were  not 
fully determinate, since the leases were renewable. 
    It  would  not  make  sense,  or  conform  to  the  reasonable 
expectations of the parties, to limit liability for waste or other 
misconduct by a tenant simply because a lease originally for 
a  specified  time—that  is,  an  estate  for  years—had  to  be  ex‐
tended  for  an  indefinite  period  to  allow  a  response  to  un‐
No. 12‐3722                                                        11 


foreseen changes. Those changes were the new EPA regula‐
tions in the late 1980s, which required extensive clean‐up of 
the  properties.  Neither  Marathon  nor  the  judge  gave  any 
reason for interpreting the Michigan statute literally in such 
a case. 
    So the judgment awarding damages for waste regarding 
the  four  Michigan  properties  is  vacated  with  directions  to 
the district court to double those damages. The dismissal of 
the  contract  claims  relating  to  the  canopies  is  affirmed,  but 
the dismissal of the contract and waste claims relating to the 
buildings  on  the  properties  in  Adrian  and  Michigan  Center 
is reversed and that aspect of the case is remanded for trial. 
                           AFFIRMED IN PART, REVERSED IN PART,  
                              AND REMANDED WITH DIRECTIONS.